Citation Nr: 0835418	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-06 513	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2002 rating action that denied 
service connection for right eye injury residuals on the 
grounds that new and material evidence to reopen the claim 
had not been received.  

In November 2003, the veteran testified at a hearing before a 
decision review officer at the RO.  In November 2004, the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.

By decision of July 2005, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

In September 2006, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

By decision of October 2006, the Board reopened the claim for 
service connection for right eye injury residuals on the 
basis of new and material evidence, and remanded the claim 
for service connection on the merits to the RO for 
adjudication on a de novo basis.

By decision of March 2008, the Board again remanded this case 
to the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A right eye injury was not shown present in service, and 
the most persuasive medical evidence addressing the 
relationship between a right eye disability and the veteran's 
military service weighs against the claim for service 
connection.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, July 2001 pre-rating and August 2005 post-
rating RO letters collectively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and to advise the RO as to whether 
there was medical evidence showing treatment for his 
disability.  Those letters also provided notice of what was 
needed to establish entitlement to service connection. 
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The 2001 and 2005 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The 2005 letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2001 and 2005 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the initial April 2002 rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing the full 38 U.S.C.A. § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claim, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 RO 
notice letter, the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in May 2006, November 2007, and July 2008 (as 
reflected in the Supplemental Statements of the Case) 
(SSOCs).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in a March 2006 RO letter, and that this suffices for 
Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service and post-service VA and private medical 
records through 2008.  In November 2003, April 2007, and 
April 2008, the veteran was variously afforded comprehensive 
VA examinations and reviews of his medical records with 
expert ophthalmological medical opinions as to the nature and 
etiology of his right eye disability; these reports are of 
record and have been considered in adjudicating this claim.  
Transcripts of the veteran's November 2003 RO and 
November2004 Board hearing testimony have been reviewed and 
associated with the claims folder.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In an October 2006 statement, the veteran stated 
that he had no additional information or evidence to submit 
in connection with his claim.  In an August 2008 statement, 
the veteran's representative stated that he had no further 
argument to advance in support of the veteran's claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Although in 
September 2008 written argument the veteran's representative 
requested that this case be remanded to the RO for de novo 
adjudication of the matter of service connection for right 
eye injury residuals on the merits, citing deficiencies in 
the evidence considered by the RO as reflected in the reasons 
and bases for its decisions in the November 2007 and July 
2008 SSOCs, the Board finds that further remand to the RO for 
additional adjudication is not necessary, as the Board's 
analysis and decision with reasons and bases, below, reflect 
consideration of all pertinent evidence in this appeal, and 
cures any deficiencies in the previous RO determinations.  In 
his September 2008 written argument for remand, the veteran's 
representative also requested that the veteran be notified of 
the 1-year time limit to produce evidence as provided by 
38 U.S.C.A. § 5103(b)(1).  Appellate review discloses that 
the RO properly notified the veteran of such time limits on 3 
occasions in letters of July 2001, March 2006, and May 2007, 
and the Board finds these letters adequately fulfilled the 
duty to assist and notify the veteran.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his right eye disability is a 
result of an inservice cooking injury in which hot grease 
splattered his eyes, which then led to enucleation of the 
right eye post service.  He gave testimony to this effect in 
November 2003 RO and November 2004 Board hearing testimony.

The evidence against the veteran's claim includes the service 
medical records, which include a March 1943 entrance 
examination that indicated that the veteran was accepted for 
service by reason of poor vision in the right eye.  Visual 
acuity was 20/1000, and there was right eye amblyopia due to 
primary optic atrophy.  August 1943 examination showed that 
the veteran could detect finger motion with the right eye, 
and glaucoma and retinal detachment were noted.  April and 
July 1944 sick reports noted that the veteran reported on 
sick call and was returned to duty on each occasion the same 
day, but no reasons for the sick calls or diagnoses were 
shown.  In October 1944, the veteran was treated for an 
accidental second-degree burn to the left forearm which 
occurred when hot grease fell on the arm in the mess kitchen.  
Significantly, these detailed October 1944 medical records 
were negative for complaints, findings, or diagnoses of any 
right eye injury associated with the grease burn to the arm.  
On March 1946 separation examination, the veteran indicated 
that he had no wound, injury, or disease that was disabling, 
and examination showed less 20/200 right eye visual acuity; 
the diagnosis was right amblyopia which existed prior to 
service.

Post service, February and March 1948 VA hospital records 
noted that the veteran had had right eye blindness since 
infancy.  Current examination of the right eye showed a 
congenital cataract with anterior adhesions and partial 
obliteration of the anterior chamber, and the eye was not 
painful.  There was no history or reference to any inservice 
right eye injury.    

During VA hospitalization from September to December 1949, 
the veteran denied any trauma or history relative to the eyes 
until the age of 11, when he noticed poor right eye vision.  
This was treated at that time with eyedrops and glasses, and 
a doctor told him that his right eyeball was hard.  
Approximately once per month for several years, the right eye 
became red, ached, and teared, and until approximately a year 
ago, the veteran had sufficient right eye vision to walk down 
a sidewalk, but not enough to recognize people.  In the past 
year, a cataract had formed, and vision was reduced to light 
perception.  The tentative diagnoses were secondary right eye 
glaucoma; chronic right eye iridocyclitis; right eye iris 
bombe; and right eye complicated cataract.  During the 
veteran's hospital course, right eye enucleation with a 
Stone-Jardon implant was performed in October, and he 
received a plastic ocular prosthesis in December.  The final 
diagnosis was postoperative right eye acquired absence.  
There was no history or reference to any inservice right eye 
injury.    

An October 1949 report from E & A Opticians noted that the 
veteran had a complete cataract on the right eye with slight 
light perception but no visual acuity when he was first seen 
in March 1946.  His vision was the same when seen again in 
December 1948, at which time he complained of an 
uncomfortable feeling in the right eye.  There was no history 
or reference to any inservice right eye injury.    

Numerous subsequent VA and private medical records from 1950 
to 1954 and from 1998 to 2001 show continuing post-service 
follow-up treatment and evaluation of the veteran for 
disabilities including the right eye.

In a January 1951 statement, a physician who saw the veteran 
in service recalled that he had inflammation in an 
unspecified eye for which he was referred for sick call 
treatment on 1 occasion, but he had no specific recollection 
of details of any claimed right eye injury.

In a January 1951 statement, another physician recalled the 
veteran being under treatment in service for what was then 
thought to be conjunctivitis of an unspecified eye that 
seemed to respond slowly to treatment, but there was no 
reference to any right eye injury.

In October and November 1951, the veteran was hospitalized at 
a VA medical facility for extrusion and replacement of a 
right eye Stone-Jardon implant.  There was no history or 
reference to any inservice right eye injury.    

On November 2003 VA examination, the veteran gave a history 
of a right eye injury with hot grease in service.  After a 
careful review of the veteran's service and post-service 
medical records, the examiner concluded that the veteran had 
likely been born with juvenile glaucoma, with nerve atrophy 
as well as poor vision described on examination for entrance 
into service, and that amblyopia was secondary to the 
juvenile glaucoma.  She stated that elevated ocular pressure 
from juvenile glaucoma could cause an eye to be hard to the 
touch, as noted in the history recorded during 1949 VA 
hospitalization.  She commented that she could not determine 
if any permanent injury to the veteran's right eye occurred 
as a result of a claimed grease accident, because no medical 
records from the time of the reported treatment were 
available.  On that evidentiary record, the examiner opined 
that it was unlikely that any permanent right eye injury 
occurred, because evaluation prior to enucleation described 
the cornea as negative for pathology, and because it was 
likely that a grease burn resulting in permanent eye damage 
would have cause some corneal scarring.  Although it was 
possible that only the conjunctiva was affected, no scarring 
was noted.  The examiner felt that the resulting pain, 
decreased vision, and glaucoma were a result of chronic eye 
inflammation which caused blood vessels to grow and close the 
angle, thus causing a secondary glaucoma cataract rubeous 
irides, but she could not state the certain cause of the 
inflammation.  She opined that it was possible, but unlikely, 
that grease entering the eye could result in chronic 
inflammation, as some sort of scarring would likely have been 
seen.  She opined that it was further likely that the natural 
progression of the glaucoma, if left untreated from 
childhood, would be to progress from chronic inflammation to 
iritis, and that this would result in the secondary glaucoma 
and cataract.  Further natural progression would be likely 
enucleation of an eye that had no vision and was painful.

In April 2007, a VA physician who is an ophthalmologist and 
board-certified in cornea, external disease, and refractive 
surgery reviewed the veteran's claims folder and extensive 
service and post-service medical documentation in considering 
the question of whether the veteran's right eye condition was 
aggravated by his military service.  She opined that the 
reported incident of grease getting into the veteran's right 
eye in 1944 would not, in all likelihood, have been 
responsible for causing his glaucoma, since this was 
apparently already developing in his teenage years, and this 
type of injury would not likely cause glaucoma.  The doctor 
commented that the exact nature of problems reportedly caused 
by a claimed grease injury would have been able to have been 
seen more definitively if specific inservice sick call 
examination reports could have been discovered, and 
speculated that the veteran's reported self-medication of his 
eye with unknown eyedrops and salve could potentially have 
contributed to significant worsening of his glaucoma if they 
contained a steroid.  The physician further noted that, if a 
thermal-type burn which was likely superficial occurred from 
grease getting into the veteran's eye in service, subsequent 
examinations contained no mention of corneal clouding or 
scarring, and she opined that there was therefore nothing to 
suggest that a deeper injury occurred from any grease.  The 
doctor felt that it was difficult to state conclusively what 
damage, if any, the claimed grease injury did without the 
presence of actual inservice sick call examination reports 
and diagnosis/treatment plans, but she commented that 
typically a thermal-type burn most likely caused only 
superficial damage.  She opined that the development of the 
veteran's neovascular-type glaucoma could have been related 
to his childhood eye disease that worsened, which in turn 
could have also worsened vision and ultimately led to 
blindness and a painful blind eye requiring enucleation.

In an April 2008 addendum to her April 2007 medical report, 
the VA ophthalmologist stated that she reviewed the November 
2003 VA examination report and the August 2005 medical report 
of L. K., M.D., and commented that it was quite possible that 
the veteran had anterior segment dysgenesis in the right eye, 
possibly from Axenfeld's Anomaly, which consists of adherent 
iris strands in the syndrome type of which disease 50% of 
patients have glaucoma.  She also noted that the veteran was 
apparently developing glaucoma as a teenager.  The physician 
opined that, in all likelihood, the veteran's military 
service was not the cause of his right eye problems, or the 
progression of those problems, or the ultimate right eye 
enucleation.  She further opined that the veteran's use of 
eye medications that he received from a friend could have 
worsened his glaucoma and eye condition and potentiated the 
need for enucleation if the eye became blind and painful from 
prolonged elevated eye pressure.

In a May 2008 statement, the abovementioned VA 
ophthalmologist stated that she reviewed the veteran's claims 
folder in reaching her conclusions in April 2008.

On that record, the Board finds that the preponderance of the 
persuasive medical evidence is against the claim for service 
connection for right eye injury residuals.  In reaching this 
conclusion, the Board ascribes great probative value to the 
November 2003, April 2007, and April 2008 VA physicians' 
observations, opinions, and conclusions that it was unlikely 
that there was a relationship between the veteran's inservice 
eye findings, including any burn injury, and the current 
right eye disability.  Those opinions were arrived at after 
thorough and comprehensive reviews of the claims folder 
containing service and post-service medical records, the 
veteran's actual medical history, and other personal medical 
records furnished by the veteran; current examination of the 
veteran; and with the benefit of the 2007/2008 VA physician's 
special professional knowledge of ophthalmological matters.   
Moreover, the latter 2007/2008 VA physician also reviewed the 
2003 VA medical report and Dr. L. K.'s 2005 report in 
reaching her conclusions.  Thus, the Board finds the totality 
of the 2003, 2007, and 2008 VA medical findings, 
observations, opinions, and conclusions to be dispositive of 
the question of service connection for right eye injury 
residuals, and that these most persuasive, expert medical 
observations and opinions militate against the claim.  See 
Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In reaching this determination, the Board has also considered 
the evidence in the veteran's favor, including lay 
statements.  In December 1949 and March 1950 affidavits, 2 
service comrades attested to the veteran's inservice 
complaints of unspecified eye trouble on several occasions; 
in a July 1951 affidavit, a service comrade stated that the 
veteran told him that his right eye was burned by hot grease 
in service; in a September 1951 affidavit, a service comrade 
who served with the veteran as a cook stated that the 
veteran's right eye was injured in 1944 by flying grease 
while cooking, and that he was treated for this in service; 
and in September and October 1951 affidavits, 2 service 
comrades stated that they knew of the veteran's right eye 
injury in a cooking accident in service.  

On March 2001 examination, D. J., M.D., noted the veteran's 
history of a right eye injury with hot grease in service in 
1944.  However, as noted above, this history of inservice eye 
injury is not documented by any service medical record, and 
thus does not constitute competent evidence that the alleged 
inservice event actually occurred.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

In August 2005, Dr. L. K., a vitreo-retinal surgeon and 
board-certified ophthalmologist who was the veteran's 
treating physician, stated that he reviewed the veteran's 
service and post-service medical records, and opined that it 
was more likely than not that there was a direct relationship 
between the veteran's right eye loss and his history of 
grease splattering his eye in military service.  The 
physician stated that it was likely that the veteran's 
underlying right eye condition was aggravated by his military 
service, and that it was not at all clear that his underlying 
condition and any associated exacerbations had been 
adequately treated in service, and he speculated that more 
adequate treatment might have prevented loss of the eye.  Dr. 
L. K. did not entirely disagree with the November 2003 VA 
examiner's opinion that it was likely that the natural 
progression of the veteran's glaucoma, if left untreated from 
childhood, would be to progress from chronic inflammation to 
iritis, and that this would result in the secondary glaucoma 
and cataract, but he commented that there was treatment for 
glaucoma even 60 years ago that could have prevented the 
complete loss of the veteran's right eye.

However, Dr. L. K.'s statement and speculations do not 
provide persuasive support for the veteran's claim that 
service connection for right eye injury residuals is 
warranted.  As noted above, the veteran's service medical 
records do not document any history of an inservice eye 
injury.  In this regard, the Board specifically notes that 
detailed October 1944 service medical records were negative 
for complaints, findings, or diagnoses of any right eye 
injury associated with the sole documented grease burn in 
service, which was restricted  to the veteran's arm.  Also, 
on the March 1946 separation examination the veteran 
indicated that he had no wound, injury, or disease that was 
disabling.  Significantly, no inservice burn injury was 
implicated in the etiology of the veteran's post-service 
right eye problems and treatment resulting in enucleation, as 
reflected in the extensive contemporaneous private and VA 
hospital and medical records from 1946 to 1954.  As noted 
above, the undocumented history of a right eye burn injury in 
service, which served as the basis for Dr. L. K.'s opinion 
that there was a direct relationship between the veteran's 
right eye loss and his history of grease splattering his eye 
in military service, does not constitute competent evidence 
that the alleged inservice event actually occurred.  The 
Board notes that, as a medical opinion can be no better than 
the facts alleged by a claimant, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that Dr. L. K.'s 2005 
medical report does not provide persuasive support for the 
veteran's claim that his right eye disability is related to 
any incident of military service, including claimed grease 
burn injury.  

With respect to the veteran's assertions and testimony, and 
the affidavits from service comrades entered into the record, 
the Board notes that the veteran and his fellow servicemen 
are competent to offer evidence as to facts within their 
personal knowledge, such as the veteran's own symptoms and 
the service comrades' observations of the veteran's symptoms.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, a layman 
such as the veteran, without the appropriate medical training 
or expertise, is not competent to render a persuasive opinion 
on a medical matter such as the relationship between any 
current right eye disability and military service, including 
reported grease burn injury therein.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for right eye injury residuals must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,   
53- 56 (1990).


ORDER

Service connection for right eye injury residuals is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


